Case 8:19-bk-10787-CPM Doc {0- 1 Filed 07/07/20

Label Matrix for local noticing
113A-8

Case 8:19-bk-10787-CEM

Middle District of Florida
Tampa

Tue Jul 7 14:54:27 EDT 2020
Lyon Credit Services, Inc.

c/o Nicole Mariani Noel

P.O. Box 800

Tampa, FL 33601-0800

American Momentum Bank

Mark D. Hildreth, Esq., Shumaker Loop
P. 0. Box 49948

Sarasota, FL 34230-6948

CIT
21146 Network Place
Chicago, IL 60673-1211

Dex Imaging
5109 W Lemon Street
Tampa, FL 33609-1105

Hillsborough Cty Tax Collect
601 East Kennedy Boulevard
County Center, 14th Floor
Tampa, FL 33602-4156

Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346

LexisNexis
5000 T-Rex Avenue Suite 300
Boca Raton, FL 33431-4491

Pitney Bowes
3001 Summer St.
Stamford, CT 06905-4317

Total Admin. Services Corp.
2302 International Lane
Madison, WI 53704-3140

American Momentum Bank
Shumaker Loop & Kendrick, LLP
c/o Mark D. Hildreth, Esq.
P.O. Box 49948

Sarasota, FL 34230-6948

ADP
One ADP Blvd.
Roseland, NJ 07068-1786

American Momentum Bank

c/o Shumaker Loop & Kendrick
Attn: Meghan Serrano, Esq.
240 S. Pineallple Ave, #1000
Sarasota, FL 34236-6717

CIT Bank NA

c/o Bankruptcy Processing Solutions, Inc
PO Box 593007

San Antonio, TX 78259-0200

Estate of W. Christian Hoyer
c/o Nicole Bell, Esq.

100 2nd Avenue §

Suite 900

Saint Petersburg, FL 33701-4360

Hoyer Family Ltd Partnership
c/o Sean Estes, Esq.

2801 W Busch Blvd

Suite 200

Tampa, FL 33618-4500

John Newcomer
1809 Evans Rd
Hendersonville, NC 28739-7783

Lyon Collection Services, Inc.
7924 West Sahara Ave.
Las Vegas, NV 89117-1990

Pitney Bowes Global Financial Services L
PITNEY BOWES INC

27 WATERVIEW DRIVE

SHELTON, CT 06484-4361

TransUnion
PO Box 209047
Dallas, TX 75320-9047

Page 1 of 2

Jamés Hoyer, P.A.
2801 W. Busch Blvd.
Suite 200

Tampa, FL 33618-4500

AT&T c/o Bankruptcy
1801 Valley View Ln
Dallas, TX 75234-8906

Barnett, Bolt, Kirkwood, Long,
Koche, and Foster

601 Bayshore Blvd #700

Tampa, FL 33606-2756

DOUG BELDEN TAX COLLECTOR

C/O BRIAN T FITZGERALD ATTY 27TH FLR
PO BOX 1110

TAMPA FL 33601-1110

FedEx Corp. Revenue
3965 Airways

Module G

Memphis, TN 38116-5017

Hoyer Law Group, P.L.L.C.
Attn: Dave Scher

2801 W. Busch Blvd., Ste 200
Tampa, FL 33618-4500

John Yanchunis, Sr.
165 11th Avenue NE
Saint Petersburg, FL 33701-1823

McClanathan, Burg, and Asso.
150 2nd Ave N #600
Saint Petersburg, FL 33701-3340

Thomson Reuters
2395 Midway Rd
Carrollton, TX 75006-2521

W. Christian Hoyer

c/o Nicole Bell, Esq.

100 2nd Avenue S.

Suite 900

Saint Petersburg, FL 33701-4360
Case 8:19-bk-10787-CPM Doc 70-1 _ Filed 07/07/20

Douglas N Menchise +

2963 Gulf to Bay Boulevard
Suite 300

Clearwater, FL 33759-4255

Douglas N Menchise, Attorney for Trustee +
2963 Gulf to Bay Boulevard

Suite 300

Clearwater, FL 33759-4255

Kristina E Feher +

Feher Law, P.L.L.C.

1275 66th Street N., #40042
St. Petersburg, FL 33743-9502

Steven M Berman +

Shumaker, Loop & Kendrick, LLP
101 E. Kennedy Blvd., Suite 2800
Tampa, FL 33602-5153

United States Trustee - TPA7/13 +
Timberlake Annex, Suite 1200

501 E Polk Street

Tampa, FL 33602-3949

Nicole Mariani Noel +
Kass Shuler, P.A.

PO Box 800

Tampa, FL 33601-0800

Page 2. of 2
Mark D. Hildreth +

Shumaker, Loop & Kendrick, LLP
P, 0. Box 49948
Sarasota, FL 34230-6948

Steven M Berman, Attorney for Trustee +
Shumaker Loop & Kendrick, LLP

101 E, Kennedy Blvd., Suite 2800

Tampa, FL 33602-5153

Note: Entries with a ‘+’ at the end of the
name have an email address on file in CMECF

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)Catherine Peek McEwen
Tampa

End of Label Matrix

Mailable recipients 38
Bypassed recipients 1
Total 39
